Exhibit 10.1

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of April 6, 2011 (the “Joinder Agreement” or this
“Agreement”), by and among BANK OF AMERICA, N.A. and BARCLAYS BANK PLC (each, a
“New Lender” and, collectively, the “New Lenders”), THE YANKEE CANDLE
COMPANY, INC., a Massachusetts corporation (the “Borrower”), YANKEE HOLDING
CORP., a Delaware corporation (the “Parent”), the Subsidiary Guarantors and BANK
OF AMERICA, N.A., in its capacity as administrative agent under the Credit
Agreement referred to below (the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
February 6, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent, Yankee Acquisition Corp., as
Initial Borrower, The Yankee Candle Company, Inc., as Company or Surviving
Borrower, as applicable, the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement as lenders, Bank of
America, N.A., as successor administrative agent under the Credit Agreement
pursuant to the Amendment, Waiver, Resignation and Appointment Agreement, dated
as of September 28, 2009 (in such capacity, the “Administrative Agent”), Merrill
Lynch Capital Corporation, as Syndication Agent, Sovereign Bank and Wells Fargo
Retail Finance, LLC, as Co-Documentation Agents and Lehman Brothers Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers and
Joint Bookrunners (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Loan Commitments by, among other things, entering
into one or more Joinder Agreements with New Lenders;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

I.              Each New Lender party hereto hereby agrees to commit to provide
its New Loan Commitment, as set forth on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below:

 

II.            Each New Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis,
appraisals and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, or any other
New Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis,
appraisals and credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent, respectively, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a New Lender.

 

III.           Each New Lender hereby agrees to make its respective Commitment
on the following terms and conditions:

 

--------------------------------------------------------------------------------


 

1.             Terms of New Loan Commitments.  Each of the New Lenders and the
Borrower hereby agrees that the New Loan Commitments made pursuant to this
Joinder Agreement will be Revolving Commitments and any New Lender pursuant to
this Joinder Agreement will be a Revolving Lender, in each case for any and all
purposes under the Credit Agreement and such New Loan Commitments and related
Revolving Loans shall have the same terms as Revolving Commitments and Revolving
Loans existing immediately prior to the effectiveness of this Joinder Agreement
and shall be part of the same tranche and class as the existing Revolving
Commitments and Revolving Loans, including for purposes of Borrowings and
repayments, and shall rank pari passu in right of payment and right of security
in respect of the Collateral with the existing Revolving Loans.  For the
avoidance of doubt, the definition of “Revolving Commitments” in the Credit
Agreement shall include the New Loan Commitments made pursuant to this Joinder
Agreement.

 

2.             New Lenders.  Each New Lender acknowledges and agrees that upon
its execution of this Agreement and the making of New Revolving Loans, such New
Lender shall become a “Lender” under, and for all purposes of, the Credit
Agreement, and the other Loan Documents, and shall be subject to and bound by
the terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.

 

3.             Credit Agreement Governs.  The New Revolving Loans shall be
subject to the provisions of the Credit Agreement and the other Loan Documents.

 

4.             The Parent’s Certifications.  By its execution of this Agreement,
the undersigned officer, to the best of his or her knowledge, and the Parent
hereby certify that:

 

i.              The representations and warranties in or pursuant to the Loan
Documents are true and correct in all material respects on and as of the
Increased Amount Date (as defined below) to the same extent as though made on
and as of the Increased Amount Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; and

 

ii.             No Default or Event of Default has occurred and is continuing as
of the Increased Amount Date and the Parent is in pro forma compliance with
Section 7.1 of the Credit Agreement on such Increased Amount Date before or
after giving effect to such New Loan Commitments and to the making of any
Tranche of New Loans pursuant thereto.

 

5.             Conditions to Effectiveness.  The effectiveness of this
amendment, which shall be as of April 21, 2011 (the “Increased Amount Date”), is
conditioned upon the following:

 

i.              The Administrative Agent shall have received counterparts of
this Joinder Agreement that, when taken together, bear the signatures of each
Loan Party, the Administrative Agent and the New Lenders;

 

ii.             The Administrative Agent shall have received, on behalf of
itself and the Lenders an opinion of Kirkland & Ellis LLP, counsel for the
Borrower, addressed to the Administrative Agent and the Lenders and dated the
Increased Amount Date, addressing such matters as the Administrative Agent may
reasonably request; and

 

iii.            The Administrative Agent shall have received (A) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each mortgaged property existing as of the
Increased Amount Date (each a “Mortgaged Property”)

 

2

--------------------------------------------------------------------------------


 

(together with a notice about special flood hazard area status and flood
disaster assistance) (each a “Flood Notice”) and (B) if any Mortgaged Property
is located in a special flood hazard area, a Flood Notice duly executed by the
Borrowers and each Loan Party relating thereto, together with evidence of flood
insurance as required by applicable law and otherwise in form and substance
reasonably acceptable to the Administrative Agent.

 

6.             Post-Effectiveness Covenant.  With respect to each Mortgaged
Property, and not later than 60 days after the Increased Amount Date (or such
later date as to which the Administrative Agent may agree), the Loan Parties
shall use commercially reasonable efforts to: (i) enter into amendments with
respect to the existing Mortgages encumbering the Mortgaged Properties,
(ii) obtain title datedown endorsements to the existing title policies for the
Mortgaged Properties, as customary in the applicable jurisdiction, (iii) deliver
customary opinions of counsel with respect to the amendments to the existing
Mortgages, in each case in form and substance reasonably acceptable to the
Administrative Agent and (iv) provide such other documentation with respect to
the Mortgaged Property as Administrative Agent shall reasonably request, as
required in connection with the foregoing obligations in this Section III.6.

 

7.             Affirmation of Subsidiary Guarantors.  Each Subsidiary Guarantor
hereby consents to the amendments to the Credit Agreement effected hereby, and
hereby confirms and agrees that, notwithstanding the effectiveness of this
Agreement, the obligations of such Subsidiary Guarantor contained in the
Guarantee and Collateral Agreement or in any other Loan Documents to which it is
a party are, and shall remain, in full force and effect and are hereby ratified
and confirmed in all respects, except that, on and after the effectiveness of
this Agreement, each reference in the Guarantee and Collateral Agreement and in
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Agreement.  Without limiting the generality of the
foregoing, the Security Documents to which such Subsidiary Guarantor is a party
and all of the Collateral described therein do, and shall continue to secure,
payment of all of the Obligations (in each case, as defined therein).

 

8.             Adjustment of Revolving Loans.  To the extent there are Revolving
Loans outstanding on the Increased Amount Date, then each New Lender that is
acquiring a New Loan Commitment on the Increased Amount Date shall make a
Revolving Loan, which shall be subject to the same conditions as a Borrowing by
the Company under the Credit Agreement, the proceeds of which will be used to
prepay the Revolving Loans of the other Revolving Lenders, such prepayment being
subject to Section 2.21 of the Credit Agreement, immediately prior to such
Increased Amount Date, so that, after giving effect thereto, the Revolving Loans
outstanding are held by the Revolving Lenders pro rata based on their Revolving
Commitments after giving effect to such Increased Amount Date.

 

9.             Non-U.S. Lenders.  For each New Lender that is a Non-U.S. Lender,
delivered herewith to the Administrative Agent are such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as such New Lender may be required to deliver to Administrative Agent
pursuant to Section 2.20(d) of the Credit Agreement.

 

10.           Recordation of the New Loans.  Upon execution and delivery hereof,
the Administrative Agent will record the New Revolving Loans made by each New
Lender in the Register.

 

11.           Amendment, Modification and Waiver.  This Agreement may not be
amended; modified or waived except as provided by Section 10.1 of the Credit
Agreement.

 

12.           Loan Document.  This Agreement shall be a Loan Document for all
purposes under the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

13.           Entire Agreement.  This Agreement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

14.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

15.           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

16.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

 

[signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS, WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of April 6, 2011.

 

 

BANK OF AMERICA, N.A., as a New Lender

 

 

 

 

 

 

 

By:

/s/ Christopher S. Allen

 

 

Name: Christopher S. Allen

 

 

Title:  Senior Vice President

 

 

 

BARCLAYS BANK PLC, as a New Lender

 

 

 

 

 

 

 

By:

/s/ Diane Rolfe

 

 

Name: Diane Rolfe

 

 

Title:  Director

 

 

 

PRIMARY CREDIT CONTACT:

 

 

 

 

 

Contact:

 

Conjares, Nicole

 

Institution Name:

 

Barclays Capital

 

Street Address:

 

745 7th Avenue, 26th Floor

 

City, State, Zip Code:

 

New York, NY, 10019

 

Phone:

 

(1) 212 526 3987

 

Fax:

 

(1) 646 758 4821

 

Email Address:

 

Nicole.conjares@barcap.com

 

 

 

 

 

ADMINISTRATIVE CONTACT:

 

(BORROWINGS, LC ACTIVITY, PAYDOWNS, INTEREST & FEES)

 

 

 

 

 

Contact:

 

Neil, Sean

 

Institution Name:

 

Barclays Capital

 

Street Address:

 

70 Hudson Street

 

City, State, Zip Code:

 

Jersey City, NJ 07302

 

Phone:

 

(1) 201 499 3712

 

Fax:

 

(1) 212 412 7401

 

Email Address:

 

xrausloanops1@barclayscaptial.com

 

5

--------------------------------------------------------------------------------


 

 

YANKEE HOLDING CORP.

 

 

 

 

 

 

 

By:

/s/ James A. Perley

 

 

Name: James A. Perley

 

 

Title:  Vice President

 

 

 

THE YANKEE CANDLE COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ James A. Perley

 

 

Name: James A. Perley

 

 

Title:  Executive Vice President

 

 

Acknowledged and Agreed:

 

 

 

 

 

YANKEE CANDLE RESTAURANT CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James A. Perley

 

 

 

Name: James A. Perley

 

 

 

Title:  Secretary and Treasurer

 

 

 

 

 

YANKEE CANDLE ADMIN, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lisa McCarthy

 

 

 

Name: Lisa McCarthy

 

 

 

Title:  President

 

 

 

 

 

 

CREATIVE FRAGRANCE CONCEPTS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ James A. Perley

 

 

 

Name: James A. Perley

 

 

 

Title:  President

 

 

 

 

 

 

YANKEE CANDLE BRAND MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James A. Perley

 

 

 

Name: James A. Perley

 

 

 

Title:  President

 

 

 

6

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Roberto Salazar

 

 

 

Name: Roberto Salazar

 

 

 

Title:  Vice President

 

 

 

 

Notice Address: 135 S. LaSalle St., MC IL4-135-05-41, Chicago, IL 60603

 

Attention:

Roberto Salazar

 

 

Telephone:

(312) 828-3185

 

 

Facsimile:

(877) 207-2382

 

 

 

7

--------------------------------------------------------------------------------


 

Schedule A
to Joinder Agreement

 

Name of New Lender

 

Type of Commitment

 

Amount

 

Bank of America, N.A.

 

New Loan Commitment

 

$

7,500,000.00

 

 

 

 

 

 

 

Barclays Bank PLC

 

New Loan Commitment

 

$

7,500,000.00

 

 

--------------------------------------------------------------------------------